Citation Nr: 1138670	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-39 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from March 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in November 2008.  A copy of the transcript of this hearing has been associated with the claims file.

Although the Veteran initially claimed service connection for a "mental disorder," on his VA Form 9, he claimed that he has PTSD.  Thereafter, the RO adjudicated service connection for both; however, in the most recent Supplemental Statements of the Case, it has only adjudicated the issue of service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary for additional development and due process considerations.

First, the Board notes that the Veteran was not provided a VA examination with regard to his claim.  VA treatment records show that the Veteran has been receiving mental health treatment at the VA Medical Center in Detroit, Michigan, since May 2007 and has been diagnosed to have PTSD and either a depressive disorder, not otherwise specified, or a major depressive disorder.  

With regard to his PTSD claim, the only stressor that the Veteran has related is that, in May 1969 while stationed in Germany, he witnessed a group of white soldiers burning a cross and chanting racial songs and yelling about killing African Americans.  The Veteran says that he and four other African American soldiers were on base at that time and that they were scared for their lives.  He states that, shortly thereafter, he was discharged from service for which the only reason he can think of is for his protection.

The Board notes that the RO has attempted to verify this event but has been unable to do so.  In attempting to corroborate the Veteran's claimed stressor, the RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC), which, in coordination with the National Archives and Records Administration, was unable to locate any unit records related to the Veteran's unit for the calendar year of 1969.  It suggested that there may be a criminal investigation report filed on this incident and to contact the Director, U.S. Army Crime Records Center, which the RO did.  The Director, U.S. Army Crime Records Center, responded that it had no record of such an event.  A Formal Finding of a lack of information determined to corroborate stressor(s) associated with a claim for PTSD was issued in May 2009 and is associated with the claims file.  Consequently, the Board finds that there is no verified in-service stressor to support a diagnosis of service-related PTSD.  

The Board acknowledges that the regulations governing service connection for PTSD were amended effective July 13, 2010, by liberalizing in certain circumstances the evidentiary standard for establishing the required in-service stressor.  The Board finds, however, that this liberalizing change does not apply to the Veteran's claim because his reported in-service stressor does not relate to "fear of hostile military or terrorist activity."  Rather, it has to do with racial acts committed by fellow soldiers.  Consequently, the July 13, 2010, amended regulations are not applicable to the Veteran's PTSD claim.

The Board notes, however, that the current medical evidence also shows the Veteran has a diagnosis of a depressive disorder (whether depressive disorder, not otherwise specified, or major depressive disorder).  The Board further notes that the Veteran's service treatment records do show that he was hospitalized during service in November 1968 with a diagnosis of situation reaction, mild, manifested by depressive symptoms.  However, further psychiatric evaluation appears to indicate that the Veteran's depressive symptoms were related to a passive aggressive personality.  The Veteran was discharged from service for unsuitability due to his personality disorder and his persistent misconduct.  See May 1969 psychiatric evaluation with separation examination and Commanding Officer's memo dated May 16, 1969.  

Nevertheless, the Board finds that a VA mental disorders examination is warranted as the Veteran was treated in service for depression and as he currently has a diagnosis of a depressive disorder.  A medical nexus opinion is warranted as to whether the current depressive disorder is related to the Veteran's military service.

Finally, the Board notes that the Veteran submitted a statement from his son in December 2009, after the RO had forwarded the Veteran's claim to the Board.  With respect to the effect of the submission of evidence to the Board not previously considered by the RO, the Board consults 38 C.F.R. § 20.1304 (c).  Any pertinent evidence submitted by the veteran or his representative before the Board but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the veteran or his representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  Id.  As the RO has not considered this evidence and as the Veteran has not submitted a waiver of RO consideration, remand is warranted for the RO to consider this new evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for a VA mental disorders examination.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examination report.

After reviewing the file and conducting any necessary psychological testing, the examiner should render a diagnosis(es) as to what mental disorder(s) the Veteran presently has.  For any psychiatric disorder other than PTSD found on examination, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such diagnosed disability is related to any injury, disease or event incurred during service.  In rendering this opinion, the examiner should take into consideration and discuss the evidence of in-service mental health treatment, as well as the Veteran's behavioral misconduct (as seen in his service personnel records and service treatment records).  The examiner should also consider whether the reported cross burning incident in service could be the etiology of the Veteran's current psychiatric disorder.  (Any such discussion should also address the Veteran's credibility of such a report.)  

A complete rationale should be provided for all opinions rendered with a discussion of any medical principles, treatise(s), or studies used in rendering said opinions.

2.  After ensuring that the VA examination report is complete and any medical opinion rendered is adequate, the Veteran's claim should be readjudicated.  In readjudicating the Veteran's claim, all evidence received since November 2009 should be considered (to include specifically the December 2009 lay statement from the Veteran's son).  However, the liberalizing amendments to the regulations pertaining to service connection for PTSD effective July 13, 2010 need not be considered because the Veteran's claimed in-service stressor does not fall within the definition of "fear of hostile military or terrorist activity."  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

